Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action Continued
Applicant’s amendment filed on December 22, 2021 has not been entered.

Applicants' request for consideration under the After Final Consideration Pilot Program 2.0, filed December 22, 2021, is acknowledged. 

Continuation of 3. NOTE: Claims 22 has been extensively amended; and new claims 71-76 have been added. 

In particular, Applicant has amended claim 22 to recite:
“[A] method of detecting a protein in a sample” in line 1;
“the sample comprising a protein and binding said protein to a first protein binding molecule” in lines 3-4;
“each different first protein-binding molecule” in lines 5-8;
“a plurality of non-immobilized different second protein binding molecules and binding one of the different second protein-binding molecules to the protein” in lines 9-11;
“thereby forming a complex comprising one of the different first protein-binding molecules, the protein, and one of the different second protein-binding molecules” in lines 13-16; and 
“synthesizing and detecting a complementary strand of the polynucleotide barcode of the complex comprising the protein, wherein synthesizing and detecting comprises sequencing said polynucleotide barcode” in lines 17-19.

Applicant has also added new claims 71-76.


AFCP 2.0 because it would necessitate a search for limitations sought to be introduced for the first time. 

These limitations were not previously examined thereby requiring a new search and consideration of the art made of record, and of the specification for support of the amendment. This requires new considerations of the prior art of record and perhaps a new search. 

Therefore, the amendment to the claims filed on December 22, 2021 has not been entered.


Continuation of 12.  does NOT place the application in condition for allowance because: As the claims’ amendments has not been entered, Applicants' arguments based on the proposed amendment are not persuasive. Therefore, the rejections of record are maintained.


Response to arguments as they relate to the rejection of the claims filed on October 15, 2021.
Maintained Objections/Rejections
Double Patenting
The rejection of claims 22, 23, 26, 58, 59, 64, 65, 67, 69 and 70 is maintained on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10908157 for the reasons of record.

Response to Arguments
Applicant’s arguments filed December 22, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Applicant submits that U.S. Patent No. 10908157 does not encompass a method comprising: contacting a plurality of substrates with a sample with a plurality of first protein binding moieties; contacting the plurality of substrates with a plurality of different second .
Regarding (a), Applicant is reminded that a barcode can be any nucleic acid or nucleic acid sequence. U.S. Patent No. 10908157 recites in claim 1: (a) binding an analyte to: a surface comprising a capture reagent for the analyte comprising: (i) a first detection reagent configured to bind the analyte, the first detection reagent being linked to a first nucleic acid probe (interpreted as comprising a first protein binding moiety); (ii) a second detection reagent configured to bind the analyte being linked to a second nucleic acid probe such that it forms a complex on the surface (interpreted as comprising a second binding moieties; and forming a complex); (b) extending the second nucleic acid probe, where the extended sequence is a complement that is complementary to the oligonucleotide sequence that is further labeled (interpreted as synthesizing a complementary strand); (c) hybridizing the anchoring oligonucleotide sequence; (d) measuring the amount of extended sequence bound to the surface by contacting the extended sequence with a plurality of labeled probes complementary to one or more detection sequences (interpreted as synthesizing and detecting a complementary strand of the substrate polynucleotide barcode). Thus, the rejection of record is maintained.

	Claims 22, 23, 26, 58, 59, 64, 65, 67, 69 and 70 remain rejected.

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should 
be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally 
be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 



/Amy M Bunker/
Primary Examiner, Art Unit 1639